UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ANTHONY YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00216-CM; 3:14-cv-01682-CMC)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Anthony Young, Appellant Pro Se.       William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William   Anthony   Young        seeks    to    appeal       the   district

court’s    order    denying     relief    on     his     28    U.S.C.   § 2255       (2012)

motion.        We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he

timely    filing    of   a    notice   of       appeal    in    a    civil    case    is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on June 24, 2014.           The notice of appeal was filed on August 26,

2014. *    Because Young failed to file a timely notice of appeal,

and the district court denied Young’s motion for an extension of

the   appeal     period,     finding   that      he    did     not   demonstrate       good

cause     or    excusable    neglect     as     required       by    Rule    4(a)(5),      we

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3